Title: Candidates for Army Appointments from Maryland, [November–December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, November–December, 1798]







lt Colonels Maryland



John CarlisleHartford CountyIn Revolutionary Army 7 years
Asks for Adjutant Generalvain letterJ C Hall recommends




Joseph Formansee below
honor & courageHowardHindmanLoyed
Lt Colonels



Levin HandyWorster CountyOld OfficerCaptain
Samuel Smith says he was an excellent Officer
[An Indolent man with no vigour of mind.]



would expect a Majority at least



Secy says he is Antifœderal



His own Letter expects a Brigade



David HopkinsAnne ArundelCapt Cavalry Revolutionary War—between 40 & 50
Sober man was a good Officer of Cavalry
[And would be a good major of Cavalry]



active



John AdlumGeneral of Militiaofficer in beginning of Revolutionary War
strict honor & integrityfirm mindlarge propertyR Peters
Respectable



William D Beale *on PotomackG TownCapt in Revol ArmyStoddert speaks stronglycalls him a hero.
* He was esteemed a good officer
It would seem probable that he would take a Majority



S. Smith says he was one of the best Officers in the Maryland line Confirmed by Mr. Stoddert



Ross says he was a steady foederalist—& respectable Officer
Respectable



Circumstances low



Captains


2
John ThompsonQueen AnneE Shore
Seeney—is Capt of Militia
young married man stout and resolute man of property respectable as Lt which he will accept



Matthews—friend of Govermt well deserves the appt.



Waters



Clayton—



Hindman—well recommended to him



George Findey would be glad to see him assign


3
James McKinsey
by capt Bowen conveyed by Howard






If he procures &c 



5
Ezekiel Towson Baltimore County
captaincy or LieutenancyBy Hugh McCurdy his PartnerSecy doubts his principles



6
Nathan N WrightGeorge TownCross RoadsEastern Shore
Appt. in provisional Army




Tolerable Letter
Wont do



Probably not of good politics  Matthews



7
John Nicholson
Secretary thinks he drinks




Antifoederal & suspected of drinking
do


9
Hugh Matthewsirritable Temperstudied law lively  young Man
clayton speaks well of him as Major or Captain of Artillery
Pretty respectable



His letter is well—delicate health







HowardLoyedHindman
}
only speak of him as a man of honor


will make a good and active officer







Jonathan HodgsonChester MarylandKent County



Bayard
}
application for a Company of Artillery


S







Clayton* speaks well of him
will accept a Lieutenancy



Matthews respected & esteemed by his acquaintances good education & appearance
respectable



*allied to G Clayton



Basset—worthy of the appointment




Merril
Loyed—not much acquainted with him appears intelligent & candid




[if he is of Chas. County, he ought not to be appointed.]




Rezin DavidgeAnne ArundelYoung manYoung Gentleman
DeWall (Ant.) speaks well of him




Winchester speaks well of character who recommends him




Davidson thinks the appt. will be well bestowed
Respectable



R Ridgly of family & reputation




Gassaway—uprightness & attachment to Government




[If Roger Nelson of Fredk. he is a detd. Enemy to Government.]
Neilson brave active & alert




John R BryceAnne ArundelYoung man
respectable family




Letter verbose
Inquire



says he has studied Military Discipline




Matthews—thinks he may make a good subaltern




Joseph ParrotTalbot CountyLawyer 24 years
Federalist, now




Howard—speaks well—intelligent
Lieutenancyperhaps Captain



Secy Handsome interesting well informed







Winchester
}
indefatigable in his pursuits


Hindman







Jacob Giles SmithHartford Countyyoung Gentleman
Paca   Gentleman of respectable family




S Hughes good family manly figure fair character
Inquire



G Smith His own letter decent




Sinclair LancasterBoh60 years old
Capt in Militia last warOldham—strictly fœderalMatthews
Super-annuated



Samuel Davis
Tilghman Hindman & others say he is highly intitled to Ltancy




Matthews retracts his former recommendation wants energy is very young would take a Lieutenancy
Inquire



Elisha JarretHartford
Dorsey Young Gentleman of respectable family
well as Lieutenant



Qr. doubtful politics honorable principles can raise Mathews good looking & dresses neatly




Secretary says he is a Gamester Montgomery (Ant) speaks favourable




John Coleman (respectable Clergyman) from several years assures his fœderal & respectability




William MillerCecil CountyMajor of Militia
Creswell Fœderalist
Qr a Lieutenant expects a Majority



Col Coboden enterprise & exertion




P Thomas uniformly fœderal & he thinks fit for military service
will accept a Captaincy



Jno Mifflin distinguished Disciplinarian good fœderal & military man




John Miller Military appearance can raise men




George Gale tall man & influence at elections





very Illiterate




William SavinCecil County30 & 40
Matthews stout good man handsome, good understanding without liberal education uniform fœderalist
respectably as Lt perhaps Captain



Thomas PorterCecil20 & 30
Matthews—stout good man handsome—uniform—foederalist writes good hand has had command ⟨–⟩
Ensign



William SpencerKent C30 years
Matthews well educated genteel manners & good character—served as Paymaster man of property
very Respectable



Quare Major



Howard & Lloyed




William S DallamAbingtonLawyerMajor of Militia
requests a Troop of Horse
Respectable



Chase   respectable family—of a brave stock—writes pretty well




General Carlisle shining talents good education & amiable disposition




C Hall—respectable connections excellent officer




Howard probably a fœderalist




Henry C NealeSt Mary’s County
Dent—Young Gentleman of honor & good connections is recomd by R Barnes
Probably respectable



Inquire






S Smith
}
worthy to command a Company & likely to raise one


P: Ford to Lloyed
Strict honor & integrity zealous in his Country’s Cause







Richard EarlTalbot25 or 26
Hindman well
pretty well as Lieutenant will probably accept Ensigncy



will take a subalterns



Howard recommends him fully from information



P Benson—(Anti)



Hammond sober moral character & well enough



Isaac SpencerKent County
Lloyd sensible & worthy strong
respectable



M Mathews Young active & unblemished




Tew—of property esteemed in his neighbourhood





Ferguson—




James Brooks
General Crabb
perhaps




Edward A HowardBaltimore



Rumsey
}
young vigourus of good family


Mathew S
honor probity


   
good Ensign



A Hall   person will recommend itself




William KnightBohemia Manor
Oldham—of good family & thinks he will do honor
Probablygood Ensign




Js. Tilghman, superficially acquainted quite a young man on Inquiry finds him meritorious honor integrity & sobriety




Benjamin BurchFederal CityFormerly in the service
W D Beale says he is a worthy of a company
Not much



Writes ill
[a pair of Columns at the most.]



Benjamin HarrisonAnne ArundelLawyer young
Wilmer person education & deportt intitles him at least to Comp
probably well enough as Lieutenant [of a Federal Family]



Gassaway Gentleman of family & respectability politics not mentioned



Richard CookeAnne Arundel
His father recommends him who is a good fœderalist
probably respectable







Davidson
}


Thomas


Johnson


    
E Tilghman—worthy good young man of generous principles
Lieutenant



Desirous of being on horse



John Henry—amiable man




Wilmer—activity




James StewartBaltimoreIrish Tavern Keeper



Mc.Eldery
}
recommends him

Anti







George Brown speaks of him as an excellent Citizen Gambler suspicion
not elegible Qr






Howard S
}
Col recommends him strongly


O Donnel







Charles M BrothersonBaltimore County
Capt in present army, if not obtainable provisional army




Howard mentions but nothing positive
Tolerably well



Goodwin sense & considerable information




J Hamilton speaks strongly





Coulter general terms favourably




Yeiser—favourably




Kilty—probably active & spirited officer good education property in business a young family in business




Jacob NorrisHartfordLt. at Close of Warnow Col of Militia
Col Carlisle speaks strongly of him
Inquire carefully



asks for Command general




Samuel A HarpurEastern shore
Levin Handy—recommends him




Thomas Skinner
Handy




Gerard BriscoeCharles County
Dent young Gentleman of good character respectable qualifications could raise a Company of Natives
Respectable



Inquire of Mr Harrison



William OgleFrederick County



G Johnson
}
Believe he would make a good officer


Baylor


P Thomas



No detail



Not very strong



[The Son of a Rich & a good Man—and a good Federalist.]




John C BeattyWashington Countyson of C W Beatty
Baer favorably—has commanded volunteer Compy checked Insurgents





Benjamin GreeneHartford27 years old
G Gale recommends but not strong—integrity & fœderalist




Howard recommends because he can raise a Company







S Hughes
}
Gentleman of merit & friend to Governt



Lieutenant perhaps Captain



J Carlisle—zealous fœderalist




Matthews appearance tolerably good




P Thomas




James P. Heath
Oldham respectable family honor & spirit
attention



John EvansCharles CountyTroop of Horse Western armyRevolutionary armynon Commissioned OfficerCorporal in Pensy Rg
Asks for CaptaincyHartly deserves AttntnIrvine—favorablyCraick
Perhaps Ensign



John MillerG Town Potowmack
respectable familynothing else appears
[There was a Man of the name of Miller who lived in Geo Town: an ignorant & a violent Jacobin—I know of no Man of the name living there now.]



James HarpurWooster Countylast war a privatenow Captain of Militia
G. Gunby thinks him qualified for a Captain country School Education
perhaps Ensign



J Dennis S




Robert BellHartford County
Qr. if Maryland




Joshua LambEastern Shore
Lloyed fœderalQuaker Integrity
Nothing very positive



Patrick SimBladinsburghPotowmackCol of Militiacampaign of 76 as Captain
Captaincy or Cavalry
a Jacobin



General S Sim at Close of 76 was made Lt Co but resigned on marrying niece of Bishop Carrol good looking man Temperate




willing to go into Infantry Inquire particulary of Stoddert







Walter B Coxe—himself an old Officer
}
They speak


Benjamin Brooks himself Antifœd strongly







R Sprigg recommends good conduct & sobriety




Nathan LevyGeorge Town Potowm
U Forrest—dilligence & honor got rid of his youthful lusts was attentive & industrious as Merchant & wound up with reputation activity & accuracy usefull in Qr. M Gen




smart lively fellow Confidence



Lieutenants



Jesse KnockKentFather a zealous partisin
Boardly honest Citizen foederal active industrious Lieutenant or Ensign
Qr. Qr.Ensign



Matthews young stout & active




Byus
Hindman is inclined to believe he would make a good Officer
Qr. Qr.Not Much



Stanly ByassKentprobably a private in Militia
His own letter—Coats his Militia Captain



John Black21 years



His friends not active
}
Matthews


he has not taken a part


handsome & sprightly



Qr. QrEnsign



Matthews presumes he might be trusted




Samuel RobinsonGeorge Town Potowmack
Lt of ArtilleryU. Forrest speaks well
Inquire of Stoddert



[a young man I believe of property & courage & fit for a Lt.]



George Bringle





Nathan Browner 22Charles Cty
Dent. Plain education, active & intelligent would accept of an Ensigncy.



☞
Thomas B ClementsCharles County 45served in Revolutionary army as serjeant with & Credit



KeySmithJohn G ⟨–⟩
}
Gent of respectable family & conn


general reputation good



Qr. Qr. QrEnsign



Dominick T Blake has studied law
☞ asks for first Lieutenant of Cavalry
Respectably as Lieutenant



Matthews Young Gentleman from Ireland good scholar—finished scholar connected with first families in the state
Inquire his politics



J E Howard Samuel Tew




John Henry amiable sensible worthy




Jacob FowleStephen H Fowle
willing to devote their lives




Philemon C BlakeQueen Anne C22 years
R Tilghman   Sobriety probity
Respectably for Cornet or Ensign



J Tilghman   integrity honor   their relative



Secy modest looking Genteel man
Qr his politics



Lloyed no doubt he will make an excellent officer




Samuel Lane*George Town Potowmack



U Forrest
has commanded a Militia Comp
}



recommends him strongly for Lieutency


J: T: Mason active intelligent young man


Anti mild



General Crabb(Anti)
Stoddert recommends as Lt. strongly



Inquire of Chs.Lee Atty G



[His Father a man of property & himself a clever young man]



B Edwards—his uncle acknowleges that he was Democratic good education





Richard W WestPrince George
P. Thomas cavalry in preference firm fœderalist & respectable young Gentleman
respectably as Lieutenant



J E Howard




Jarrett BullBaltimore
promises ability & Patriotism writes a good han
Passably an Ensign



James Carroll decent Genteel Young Man hopes he will do well




And Aitkin perhaps Ant:




A Jarret




Yeyser




McEildere a stupid man of property







J Norris
}
Antifœderal

Wm. Clen







Levy HillaryFrederick County
Stoddert Young man of merit nephew of a man of confidence & character good scribe from knowlege of accounts.
respectably as Ensign



perhaps Lt



Craick handsome genteel clever young man
[very clever Fellow & fit for a Lt.]



Baer Doct Thomas




William SwanTalbot County East
Benson recommends but not good
SwanWell as Ensign



D Kerr—integrity, he understands acctg.




R L Nichols—speaks favourably





Goldsborough active attentive young man




Perry spirited active officer




Nicholas Vanzandt
Yeates integrity & sobriety strong Lt




Ninnian PinckneyAnne Arundel



General Davidson
}
favourably
}

James Lloyed
great merit


John P Wilmer
Intrepedity



probably good Lieutenant



[active Fellow]



Inquire






Samuel Tyler Jun*2
}


Bradley Beans*


John Warrenx2


   Barnsx3






U Forrest They will make excellent Lieutenants
}


*Stoddert speaks well of him


*2 do recommends as Lieutenants



[These three ought by all means to be appointed. Beans is fit to be a Capt.]



[Barns is no relation of Jno Barnes by Blood or Politics—& is an extray clever young man. Beans is older, Federal & sensible, as all his Family are—and Warren is the son of a very Rich man, of decided attachment to Government. Tyler, I fear, is not very Federal, tho I know nothing of him—& Judge from the name only.]




Samuel Thomas 64





James B BrookesMontgomery Countywas on Western Expedition
General Crabb good family fair Character
Nothing pointed



Stoddert—Young man of good property





Aquila BealeGeorge Town Potomack
Craick—of good family & character worthy a Lieutenancy
Probably good Lieutenant



Thomas OrneG Town Potowmack
Inquire of Messrs Stoddert & Lear




George LewisCecil CountyLt of Militia
Oldham Young and active friend to Govt. thinks he will make a good office




Howard retracts his recommendation
Wont do



William TrothEastonEastern Shore
Toldwell abilities integrity




Dorsey acquitted himself as Gentleman
Inquire



Richard G HardesttyGeorge Town Potowmac
U Forest active sprightly likely to make good officer
Inquire



John KernsBaltimore
speaks of the goodness of his finances
Inquire






Wm. Smith
}
sober active & industrious


Antifoed



Qr.



Andrew H VoorheesQueen Annes
Seney good education & abilities
perhaps Ensign



Matthews—reported to be a spirited young man




Louis C BaylyG Town P
No recommendation[appointed to the Navy.]




Thomas GordonEastern Shore
Coates




William Monroeborn Anapolisnow residing Philadelphia
See Penyslvania
pretty well recommended as Lt. or Ensign



Richard Tilghman the 5thTalbot County
Wilmer will give importance to his Commission
very Respectable



Hindman—meritorious & active



Wm Cooke large property



Charles ClementsCharles Countysergeant under St Clair
Dent—faby as Ensign
Not much



[25—good common education—possesses considerable  knowledge. Deserving of at least an Ensigncy. D.]




John B BarnesCharles County[mentd. in another place—a very clever Fellow, ought to be in the Cavalry.]
prefers CavalryU Forest—strong
Probably respectable



J Campbell—genteel of good connections well educated




John C Jones talents attached to the Govt.




Dent—  Fitzgerald—sobriety & active zeal




Daniel HughesCecil County26 years
S. Hughes good family Courage & great firmness
Probably respectable



P Thomas Foederalism & talents




G Gale general good character




Carvel Hall—Young Gentleman of merit health & strength active business




Samuel MilesBaltimore
prefers cavalry
Not strong






Striker
}
Genteel young man

Antif:



Inquire



Howard—a young man of activity & well calculated for army







Hoffman
}
character fair for spirit & merit


Anti







Charles GanttNottingham
Robert Bowie   formerly  Antifœderal speaks well
Quaere Qr



Stoddert S




Benjamin PrestonHartfordMajor of Militia
Christie respectable family Whig




Matthews, once Sheriff of Hartford respectable man stout & active—adviseable to appoint him
Not strong



Eneas NolandMontgomery County
D. LucketBaer—S
Passably an Ensign



H Carbury handsome genteel young man




Alexander CooperWashington Coun
Baer s young Gentleman of virtue & bravery
Inquire



Francis W Thomas G Town
to avenge his fatherNo recommendation 




Benjamin McCenny Anne Arundel



Harwood 
}
Young man well qualified for Company

W Rive



No sufficient Evidence



Selman   Young Gentleman of strict honor




Lance
Nothing of politics




Montgomery County



Craick
}
powerful & respectable Connection property in lands western expedition as Ensign & promoted to Captain can raise men



deserves attention  

  

[must be Lane—mentioned before]





William NicholsonQueens Anne County
Hindman—sensible spirited & active man fœderalist
deserves attention


Lieutenants



Levi Ford
Philip Thomas—much merit & fœderalism
perhaps Ensign



Daniel C Heath JunKent Countyor Cecilrespectable family19 or 20
cavalry




Oldham
respectable!



Ramsay—real acquisition to the army

    


Milligan spirit & honor fœderal




Levi AlexanderBaltimore County27 years 
Ramsay—mentioned to him by respectable Gentleman as qualified for an Officer
Respectable



Winchester respectable Connections honor & integrity




Oldham—neither has nor will be better appointm




William ElliotWashington County24 yearsson of R Elliot
Williams Cavalry




foederal—sprightly active genteel—liberal education & abilities
respectable



Solomon Yerving 
Most very honorable for







Read
}


Amos Reed



Lloyed recommends as qualified in general terms 
perhaps Ensign



Farley perhaps Kent County





Thomas DentCharles Cty 
G Dent recommends him as Ensign





Samuel Casson
Wm. W Bond his family respectable has behaved well in a store
perhaps Ensign



William AsheBaltimore
DrunkardNo recommendationa Lawyer
Wont do



Francis DilletEastern Shore
Recom by Hindman




John GriffithKent County
Horse or Navy




Loyed




Matthews highly recommended to him by respectable Men




James MathersWashington County26 years
Res Inhabitants good moral character industry & integrity
perhaps Ensign



E Williams S




Levi G FordCecil County
Matthews good family
respectably as Ensign



Oldham



Manners & attached to the Government



Thomas York Sprague
Enquire of the Auditor.
 



Samuel DavisKent Countystudied law
Matthews genteel handsome young man—wavering in his politics but now seems decided
Qr. Ensign



S Smith Michael Obrien by no means man of property not much



Subalterns



[Matthew Tighlman21 years old
recommended by Genl: Lloyd — attached to the government—raised a Corps of Volunteers—perhaps Lieut. if not Ensign]




Lloyd BeallGeorge Townold officer Capt.
Stoddert says he ought to be a Captain




John Bushold officer





J Gassawayold captain[no man of the name in Maryd. fit for a Field officer.]
Council of MarylandFidelity & honor DuVal who is an AntifœderalJ Henry
Respectable



Philip Stewartold OfficerChas. County
Uriah Forestpropertyfit for any commandStoddert confirms
[Wishes to be in the Provisional Army & fit for a Regt. a warm Decided Federalist & active in keeping Jacobins in order.]



Thomas Beatty JunFrederick CountyCapt in former War[He ought to be a  young Capt.]
asks for such Commission as his former services may justify




Forest says he is brave & has good Understandg 




Stoddert—ought not to be higher than Captain




James Hindman
recommended by his brother




John C Hall
formerly commanded Regt.




John Bushold CaptainTalbot County
Drunkard




Joseph ForemanCecil County or Kentasks command of a Regiment
Lloyed, a man of great honor & courage & will make a good Officer
Respectable



Secretary says he is a man of property & Intelligence—⟨–⟩



Lt Colonels



[Josias] Carval Hall
Hartford
[Lt Colo.]



William D. Beale
Prince George
[1st Major]



[David Hopkins
Ann Arundle
2d Major]


Majors


10
John C Beatty
Alleghany



5
William Elliot
Washington



10
Alexander Cooper
Ensign



2
Thomas Beatty Jun
Frederick



9
Edward A Howard
Baltimore County



2
John Brangle
Frederick




1
Loyed Beall
Montgomery



4
Richard W West
Prince George



3
Enos Noland
Frederick



6
Gerard Briscoe
Charles County



3
John B Barnes
do.



4
Thomas Dent
do.



9
Rozin Davidge
Anne Arundel



2
Ninnean Pinckney
do



5
Levi Hillary
Frederick



7
Bradley Beans
Prince George



8
Levi Alexander
Baltimore



9
John Warren




4
Isaac Spencer
Kent



7
Matthew Tilghman 5th
do.



8
Samuel Davis
do



8
William Nicholson
Queen Anne



1
[Henry C. Neale St. Mary’s]
do.



1
William Swan
Talbot



5
Jacob Norris
Hartford



6
Daniel C Heath
Cecil



7
Levi G Ford
do



3
William S Dallam
Hartford



10
Aquila Beale
Montgomery



6
Daniel Hughes
Cecil



